Per Curiam,
Mason, Chief Justice.
The question presented in this caso is, relative to the proper parties to a prosecution under the bastardy act. The current of opinion in the States, under similar statutes, seems to be in accordance with the decision below, and though there seems to be no great degree of principle involved in the matter, we think the better title for a suit of this kind is, The United States on the complaint of A B vs. C D. The case from Wrights Ohio Reports which is principally relied upon, by the counsel for th'e plaintiff in error, would even seem to sanction such a mode of entitling the suit.
Judgment affirmed.